Title: To George Washington from Osgood Hanbury & Company, 31 January 1772
From: Osgood Hanbury & Company
To: Washington, George



Esteemed Friend
London 31st Jany 1772

We did ourselves the pleasure of writing Thee ⅌ the Hanbury Capn Esten, the 18th February last, since which We are duly favor’d wth Thine of the 17th July last, ordering Insurance on the 14 hhds of Tobacco, which Thee was so kind as to send to our address ⅌ Capn Esten, from the Estate of our friend Jno. Park Custis, which We accordingly did, valued at £147—premium 2½ ⅌Ct which with our Commission & Policy, amounts to £4.10.2 placed to the debit of the proper Account.
We observe what Thee says respecting our sending the Account Current for the Estate annually, & shall act agreeable thereto. Our Letter to Thee of the 1st of June last by the Lunn & Lloyd Capn Necks, covering the Account with C. & O. Hanbury, to the 1st of November 1770, whereon there is a Balance due from us of £321.6.11, since which nothing further has been posted to the Account, but the abovemention’d Sum of £4.10.2 at the debit thereof, which reduces the said balance to £316.16.9, We are sorry we have it not in our power to forward the Account sales of the Tobacco consign’d us by the Hanbury in 1770, a few hogsheads of that Cargo remaining still unsold, prevents our doing it by this conveyance, but doubt not We shall be able to send them by the return of Capn Necks, The 14 h’h’ds Thee hath favor’d us with by the Hanbury the last Voyage, shall be sold to the best advantage, The prices at present are from 2½d. to 3¾d. ⅌ lb. for Exportation, & from 9¼d. to 11¼d. ⅌ lb.

for home consumption, according to the quality, the very finest sorts will produce something more, though the demand is not brisk at present, nor can We see any great probability of the market advancing, We flatter ourselves with the continuance of Thy assistance, in expediting the dispatch of Capn Esten, whom We have again sent in the Hanbury, & hope he will arrives to an early market, a Circums⟨tance⟩ which We are anxious for, as the Tobacco which arrives first, is most likely to obtain the best prices. We wish Thee many happy years, & are with great regard & esteem, Thy assured Friends

Osgood Hanbury & Co.


P.S. please to forward the Inclos’d to our friend Jno. Park Custis.

